DETAILED ACTION
Status of Claims
	Claims 1-25 are pending.
	Claims 1-16 and 19 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to claim 18 is withdrawn in view of Applicant’s amendment.
	The previous grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn in view of Applicant’s amendment.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 November 2021 were filed after the mailing date of the Non-Final Office action on 14 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “wherein the first electrode is provided at a position corresponding to an outside of the substrate, and the second electrode is provided at a position corresponding to an inside of the substrate” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The terms “position corresponding to an outside” may be interpreted beyond what the original specification supported.  Although the original drawings indicate that the electrode is positioned close to a perimeter of the substrate, the specification does not support all interpretations of outside the substrate.  For example, outside the substrate could indicate a position next to the substrate.  Similarly, the phrasing with inside of the substrate may be interpreted in ways which are unsupported in the original specification.  “Inside a substrate” may indicate an electrode within the substrate.  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase “a first electrode and a second electrode provided above the first process tank via the substrate” is indefinite because it is unclear what arrangement is required.  It is unclear what the terms “via the substrate” require in regards to the positioning of the claimed elements.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesako (JP 2006131969) in view of Van Raalte et al. (US 3,880,725). 
Regarding claim 17, Takesako discloses an anodic chemical conversion apparatus (title = an anodization apparatus) comprising:
A electrolyte bath (2) (Figure 1, page 6) (= a first process tank used for an anodization process on a substrate);
A primary supply unit (31) (Figure 3) (= a first electrolyte supply unit configured to supply a first electrolyte to the first process tank);

An anode plate (7) (Figure 1) (= a first electrode provided above the first process tank via the substrate);
A negative electrode plate (3) (Figure 1) (= a third electrode opposed to the first electrode).  Regarding the claimed the third electrode provided below the tank, Takesako discloses that the negative electrode plate is provided at the bottom of the electrolyte bath.  Rearrangement of the negative electrode plate to be provided below the electrolyte bath would have been an obvious engineering design choice since Takesako discloses the lower positioning of the negative electrode plate in relation to the tank.  Regarding the claimed first electrolyte supply, Takesako discloses the primary supply unit as described above (Figure 3).  Supplying electrolyte bath solution to the anodizing apparatus of Figure 1 would have been obvious engineering design choice given the teachings of Takesako of supplying electrolyte from a primary and secondary supply tank (Figure 3).
Takesako discloses the claimed invention as described above. Takesako fails to disclose a second electrode provided above the first processing tank. 
In the same or similar field of performing electrochemical processes, Van Raalte discloses the use of multiple electrodes (116) arranged above a substrate (112) to be processed electrochemically.  Van Raalte discloses that each electrode (116) is spaced from the article to be treated so as to be in active relation with the article.  Van Raalte teaches that each of the electrodes can have a different electrical potential which can be utilized to form a film having a predetermined thickness profile on the substrate without the necessity of devising a different apparatus for each thickness profile (Col. 3 line 54 – Col. 4 line 11).  The electrodes being 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising first and second electrodes as claimed because Van Raalte discloses multiple electrodes positioned over a substrate to control the treatment profile of the substrate using different electric potentials provided to each of the electrodes in a predetermined value.  It would have been obvious to duplicate anode plate (7) of Takesako to control the anodization profile of the substrate.  
 Regarding claim 18, Takesako discloses a conductive liquid (8) (= a second process tank) provided between the electrolyte bath (2) (= the first process tank) and the anode plate (7) (= first electrode), and between the electrolyte bath (2) and the second electrode (i.e. the modification with the plurality of electrodes of Van Raalte).  The duplication of electrolyte or conductive liquid supply would have been an obvious engineering design choice based on the electrolyte supply of Takesako.  Duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B). 
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesako (JP 2006131969), in view of Van Raalte et al. (US 3,880,725) and in further view of Hoshino et al. (WO 2017094568). 
Regarding claim 20, Takesako and Van Raalte disclose invention as applied above. Takesako discloses a voltage application means (6) (= first current source).  The combination does disclose a first and second switch as claimed.  Van Raalte discloses that the plurality of electrodes (116) are individually addressable therefore a switch or control element is necessarily 
In the same or similar field of performing electrochemical treatment to a substrate, Hoshino discloses an apparatus that includes a plurality of switches for individually controlling a plurality of electrodes (e.g. 123, switches, Figure 15).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising first and second switches because Hoshino teaches utilizing multiple switches to individual electrodes and as Van Raalte teaches individually controlling the electrodes.  
Regarding claim 21, Hoshino discloses multiple power supply units (120) (Figure 15).  
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesako (JP 2006131969), in view of Van Raalte et al. (US 3,880,725) and in further view of Metzger (US 2010/0170801).
Regarding claim 22, Takesako and Van Raalte disclose the claimed invention as applied above.  The combination does not disclose a first mixing tank, a first concentration sensor and a first supply controller as claimed. 
In the same or similar field of electrochemical apparatus, Metzger discloses an electrolytic solution (F) that is supplied to the system (128) through spray bar (162).  The electrolytic solution is subsequently removed from the system (128) into a holding tank (114) that comprises pumps (164) and filter (166) the transfers the electrolytic solution back to the system (128).  The apparatus (110) is inclusive of a mixing or dosing tank (180) (Figure 9) (= mixing tank) [0064], [0123]-[0126]. The apparatus of Metzger includes a sensor array (170) that 
Regarding claim 23, Metzger discloses a holding tank (114) [0064]. 
Regarding claims 24-25, a second electrolyte supply to the supply the conductive liquid of Takesako would have been an obvious engineering design choice in order to control the conductive liquid contents (e.g. concentration).  Additionally a third liquid and a fourth liquid would therefore also be obvious.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.4 VI B). 

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered.  The remarks on pages 12-15 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  New grounds of rejection are necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795